JUDGMENT
PER CURIAM.
These consolidated appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed November 17, 2000, be affirmed substantially for the reasons stated therein. Given all the circumstances, including the opportunity for consultation in the courthouse cellblock and the opportunity for telephone conversations, there is adequate opportunity for consultation between appellants and counsel. Moreover, appellee demonstrated that any limitations imposed on the opportunity for consultation are necessitated by legitimate security concerns. Therefore, the conditions of confinement do not violate appellants’ Sixth Amendment rights. To the extent appellants allege a violation of due process, the government amply demonstrated that the conditions of confinement are rationally connected to legiti*2mate security concerns. See Bell v. Wolfish, 441 U.S. 520, 538, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). Finally, appellants have not shown the unnecessary and wanton infliction of pain required to support an Eighth Amendment violation. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.